DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-19, 21, 26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lindmark et al (“Lindmark”) (US 8,570,233).  Lindmark discloses:

Re Claim 1: A radiator assembly for a base station antenna (Figs 1-9), the radiator assembly comprising: 
two dipoles arranged in a cross-over manner (114A & 114C and 114B & 114D), each dipole including two dipole arms (such as 114A and 114C); and
two feeding lines, each feeding line being associated with a respective one of the dipoles (as evidenced by Fig 5 there are two feeding lines 124 and col 4 lines 33-37),
wherein each dipole arm is integrally formed of a sheet metal (claim 9) and includes a radiating surface and a leg projecting from the radiating surface at an angle with the radiating surface (as evidenced by Fig 5 each of the radiating surfaces 114A-D has a leg 118), wherein the leg is electrically grounded (col 1 lines 51-53).


an arm holder (122) configured to support the dipole arms (as evidenced by Fig 4); and 
at least one feeding line holder (122A) configured to support at least one of the two feeding lines (as evidenced by Figs 4, 5, and 6).

Re Claim 3:  The radiator assembly for a base station antenna of claim 2, wherein the arm holder includes a foot (122B), a central recess and four arm supports surrounding the central recess (as evidenced by Figs 4-6, 122A comprises four arm supports and 122A has a central recess), wherein the foot is configured to secure the arm holder to a substrate or reflector of the base station antenna (secured by 128), the central recess is configured to receive the feeding line holders (as evidenced by Figs 4-6 the feedlines 124 fits within the central recess and receives the feeding lines), and the arm supports are configured to support the dipole arms (as evidenced by Figs 4-6).

Re Claim 4: The radiator assembly for a base station antenna of claim 3, wherein the radiating surfaces of the dipole arms are mounted on respective ones of the arm supports (as evidenced by Figs 4 and 6).

Re Claim 5: The radiator assembly for a base station antenna of claim 4, wherein each arm support is provided with a respective cover, and wherein the radiating surfaces of the dipole arms are captured between the arm supports and the associated covers (as evidenced by Fig 4; 122A captures the radiating surfaces at a top and an arm support parallel to 118).

Re Claim 7: The radiator assembly for a base station antenna of claim 2, wherein the arm holder (122) includes a support structure (122A, 122B) for supporting the radiating surfaces of the dipole arms (114A-

Re Claim 8: The radiator assembly for a base station antenna of claim 3, wherein each arm support has a respective opening (as evidenced by Fig 5).

Re Claim 9:  The radiator assembly for a base station antenna of claim 2, wherein the two feeding lines are integrally formed of sheet metal, and the two feeding lines respectively include two legs and a limb connecting the two legs (as evidenced by Fig 5; feeding lines 124).

Re Claim 10: The radiator assembly for a base station antenna of claim 9, wherein the at least one feeding line holder includes a first feeding line holder, which holds the limbs of the two feeding lines, and spaces the limbs of the two feeding lines apart from each other (structures 118 and 122 as evidenced by Figs 4-6).

Re Claim 11: The radiator assembly for a base station antenna of claim 10, wherein the first feeding line holder includes: 
a body having a first side surface and a second side surface opposite to the first side surface (122); 
a first snap-fit element constructed on the first side surface and configured to form a snap-fit connection with the limb of one of the feeding lines (118 and 124 form a feedline as 118 not only supports the radiating arms, but also acts as a balun of the feeding structure and there is a snap fit connection between 122 and 118 as evidenced by Figs 4-6); and 


Re Claim 12: The radiator assembly for a base station antenna of claim 11, wherein the first feeding line holder further includes two through holes, which are configured to receive the two legs of the one of the feeding lines (as evidenced by Figs 4-6; feeding lines 124 pass through the through holes in 122A).

Re Claim 13: The radiator assembly for a base station antenna of claim 11, wherein the first feeding line holder (122) further includes at least one third snap-fit element projecting from its body, and wherein the third snap-fit element is configured to form a snap-fit connection with the leg of the respective dipole arm (as evidenced by Figs 4-6 the holder 122 includes four snap fit elements on each face that is presented towards a balun / support arm 118).

Re Claim 14: The radiator assembly for a base station antenna of claim 9, wherein the at least one feeding line holder includes a second feeding line holder, which is configured to guide the legs of the two feeding lines (122A as evidenced by Fig 5).

Re Claim 15: The radiator assembly for a base station antenna of claim 14, wherein the second feeding line holder includes a body and four through holes formed in the body, and wherein each through hole is configured to receive a respective one of the legs of one of the feeding lines (as evidenced by Figs 4-6).

Re Claim 16: The radiator assembly for a base station antenna of claim 14, wherein the second feeding line holder further includes at least one snap-fit element projecting from its body, and wherein the 

Re Claim 17: The radiator assembly for a base station antenna of claim 1, wherein the radiating surfaces of the dipole arms respectively have a central opening (as evidenced by Fig 5 there is a central opening for the feedline 124 to pass through).

Re Claim 18: The radiator assembly for a base station antenna of claim 1, wherein the dipole arms (114A-D) respectively have at least one tab (118) that extends at an angle with respect to the radiating surface (as evidenced by Fig 4-6).

Re Claim 19: The radiator assembly for a base station antenna of claim 18, wherein the tab extends at an angle of 80° to 100° with respect to the radiating surface (90°).

Re Claim 21: The radiator assembly for a base station antenna of claim 1, wherein the legs of the dipole arms (118) extend at an angle of 80° to 100° with respect to the radiating surfaces of the respective dipole arms (90° as evidenced by Fig 5).

Re Claim 26: A base station antenna (col 1 lines 13-16), which comprises a radiator array (as evidenced by Fig 9), wherein the radiator array includes a plurality of radiator assemblies for a base station antenna according to claim 1, wherein the radiator array is a low frequency band radiator array, and the base station antenna further includes a high frequency band radiator array (col 6 lines 16-19).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
September 11, 2021